  Case: 1:19-cv-02170 Document #: 714 Filed: 01/30/20 Page 1 of 1 PageID #:18071


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re: Ethiopian Airlines Flight               Case Number: 1:19-cv-02170
            ET 302 Crash

An appearance is hereby filed by the undersigned as attorney for:
Plaintiffs
Attorney name (type or print): Stephen A. Saltzburg

Firm: Stephen A. Saltzburg, Esq.

Street address: 2000 H Street N.W.

City/State/Zip: Washington, DC 20052

Bar ID Number: 156844                                      Telephone Number: 202-994-7089
(See item 3 in instructions)

Email Address: ssaltz@law.gwu.edu

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 30, 2020

Attorney signature:            S/ Stephen A. Saltzburg
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
